DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.

 	Claims 1, 8 and 15 have been amended. Claims 1, 2, 4-9, 11-16 and 18-20 are pending.
 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8 and 15 recite “associating a weight with each item that defines a dual cost in the MIP, and optimizing the MIP to select inventory policies that minimize the total cost of all inventory policies that meet the global target based, at least in part, on the weight defining the dual cost associated with each item”.
It is unclear where the originally filed specification supports a weight with each item defining a dual cost in the MIP. Clarification is required. 
Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to an abstract idea without significantly more.    
Here, under step 1 of the Alice analysis, system claims 1-7 are directed an inventory planner comprising a server, method claims 8-14 are directed to a series of steps, and computer-readable medium claim 15-20 are directed to embodied software.  Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite inventory management, including  receiving, formulating, defining, optimizing, generating, selecting, comparing and sending steps.  
The limitations of receiving, formulating, defining, optimizing, generating, selecting, comparing and sending, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving inventory data characterizing inventory levels in the supply chain; receiving reward data characterizing costs associated with inventory levels and supply chain actions; formulating the inventory and reward data stochastically in matrices for a Markov Decision Process (MPD); defining a constraints matrix characterizing inventory policies in the supply chain optimizing the inventory policies in a mixed integer programming model (MIP) by: generating a number of inventory policies for each item of the one or more items 
That is, other than reciting an inventory planner comprising a server, the claim limitations merely cover commercial interactions, including business relations, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include an inventory planner comprising a server.  The inventory planner 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inventory planner comprising a server amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claim 2 further describes the inventory planner.  Claim 3 recites additional associating and selecting steps.  Claims 4-7 further describe the inventory planner, the cost, the weight and the number of inventory policies.  Similarly, dependent claims 9-14 and 16-20 recite additional details that further restrict and/or define the abstract idea. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, an inventory planner comprising a server.

However, there isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0032 of the specification, “FIGURE 2 illustrates inventory planner 110 of FIGURE 1 in greater detail in accordance with the first embodiment. As discussed above, inventory planner 110 comprises one or more computers at one or more locations including associated input devices, output devices, non-transitory computer-readable storage media, processors, memory, or other components for receiving, processing, storing, and communicating information according to the operation of supply chain network 100. As discussed in more detail below, inventory planner 110 comprises one or more of computers, server 210, and database 220. Although inventory planner 110 is shown as comprising a single 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).
Further, the claim limitation “sending to automated machinery instructions to cause the automated machinery to retrieve an amount of the corresponding item equal to an inventory target quantity minus the difference between the current inventory level and the inventory reorder point from a location and to move the amount of the item to a different inventory location” is deemed to merely be insignificant extra-solution activity.  
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea, such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).  See MPEP §2106.05(g).

Response to Arguments
 	In the Remarks, Applicant argues that based on the 2019 Guidance, Applicants claims are not directed to "abstract ideas" such as mathematical concepts, certain methods of organizing human activity, mental processes, laws of nature or natural phenomena. Therefore, since Applicants claims do not recite matter that falls within 
Furthermore, even if Applicants' claims recite a judicial exception (a law of nature, a natural phenomenon, or the enumerating groupings of abstract ideas), which they do not, the Examiner must analyze Applicants' claims to determine whether any alleged judicial exception is integrated into a practical application of that exception. Applicants respectfully submit that Applicants' claims are not "directed to" a judicial exception, and thus are patent eligible, for at least the following reasons: 
Applicants respectfully submit that Applicants' claims recite additional elements that integrate any abstract idea into a practical application. These include a server which is networked with automated machinery. The configuration claimed is a closed loop system, as discussed in paragraph [0014] of Applicants' specification. As discussed in Paragraph [0014], the claimed invention is described as being capable of autonomous control, i.e. the system senses and adjusts inventory levels without human intervention. These elements integrate the abstract idea into a practical application. This configuration also meets the fact pattern of Diamond v. Diehr, which used closed loop control in order to improve a technological process. Like Diamond v. Diehr, Applicants' claimed invention also uses any abstract idea, which Applicants do not concede, in a closed loop system to affect a technological improvement.
Furthermore any abstract idea as recited in the claims, which Applicants do not concede, is not practically performed mentally (i.e. with pencil and paper). Rather, the claimed invention recites stochastic matrices characterizing a Markov Decision 
As discussed in Paragraph [0093], this optimization is performed in an iterative manner in order to converge to an optimal solution. Such iterative processes fall into the realm of "machine learning" and thus are patent eligible subject matter since they are not practically performed mentally. Thus, Applicants' claims as a whole integrate any alleged judicial exception into a practical application of that exception. Furthermore, Applicants' claims include specific limitations for facilitating inventory reorder points that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application. The Examiner respectfully disagrees.
As an initial point, the claims do not recite an iterative process “that iterates between a policy selection model restricted to a subset of policies and the set of policy generation models that will create new item policies that can potentially improve the global solution of the policy selection model,” as described in paragraph 0093.
Additionally, independent claim 1 recites an inventory planner comprising a server, independent claim 15 recites executed software, while independent claim 8 recites no computer elements. As such, and contrary to Applicant’s assertion, the claimed invention is NOT described as being capable of autonomous control. 
Additionally, Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include an inventory planner comprising a server.
The inventory planner comprising a server in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., an inventory planner comprising 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        February 9, 2022